        Case 1:20-cr-00015-PKC Document 23-1 Filed 01/24/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x

UNITED STATES OF AMERICA                                 :       1:20-CR-0015-PKC

                           Plaintiff,                    :
              v.                                                 AFFIDAVIT FOR
                                                                 ADMISSION
                                                         :       PRO HAC VICE OF
VIRGIL GRIFFITH,                                                 KERI CURTIS AXEL
                                                         :
                           Defendant.
------------------------------------------------------

         I, Keri Curtis Axel, pursuant to Local Rule 1.3. of the Southern and Eastern Districts of

New York, hereby declare:

         1.        I am an attorney licensed to practice in the State of California. I am a member

in good standing of the Bars of every jurisdiction to which I have been admitted to practice.

A Certificate of Good Standing from the Supreme Court of California is attached.

         2.        I have not ever been convicted of a felony and have never been censured,

suspended, disbarred or denied admission or readmission by any court.

         3.        There are no disciplinary proceedings pending against me as a member of bar

of any jurisdiction to which I have been admitted to practice.

         4.        I am familiar with the Local Rules of the United States District Court for the

Southern District of New York.

///

///

///




                                                             1
       Case 1:20-cr-00015-PKC Document 23-1 Filed 01/24/20 Page 2 of 2




       5.      I hereby respectfully petition this Court to admit me pro hac vice to the Bar of

this Court for the purpose of representing defendant Virgil Griffith in the above-entitled

criminal action.



Dated: January 24, 2020               Respectfully Submitted,




                                      Keri Curtis Axel
                                      Baker Marquart LLP
                                      777 S. Figueroa Street, Suite 2850
                                      Los Angeles, CA 90017
                                      Tel.: (424) 652-7800/Fax: (424) 652-7850
                                      kaxel@bakermarquart.com

                                      Attorney for Defendant Virgil Griffith




                                               2
